Case 4:20-cv-05640-YGR Document 376-17 Filed 03/19/21 Page 1 of 3




                  Ex. 17
    Wenke Lee Opening Opinion Summaries
Case 4:20-cv-05640-YGR Document 376-17 Filed 03/19/21 Page 2 of 3
      Case 4:20-cv-05640-YGR Document 376-17 Filed 03/19/21 Page 3 of 3
                                                           Epic Games, Inc. v. Apple Inc.




            This is further evidenced by the history of malicious apps that have
evaded detection during App Review.

12.   Finally, I find that, to the extent that the App Review process provides any
security related benefits, third parties can achieve the same security goals. Based on
my review of Apple’s job descriptions, it seems that Apple’s employees who facilitate
the review process (“App Reviewers”) do not possess unique qualifications that would
prevent a third party from replicating such a review process. Furthermore,




                                         8          Expert Report of Professor Wenke Lee
